Title: Thomas Jefferson to Simeon Theus, 20 February 1817
From: Jefferson, Thomas
To: Theus, Simeon


          
            Sir
            Monticello
Feb. 20.
17.
          
          I recieved
yesterday  only your favor of Jan. 22. and two days before had written a letter
on the subject of the wine mentioned in your letter addressed to ‘The Collector
for the district of Charleston.’ after so long a retirement from the knolege of
what is passing, I did not know who might be now in office there. your letter
was therefore the more acceptable as evidence that you were still in life and
function. it has not informed me however what duties are to be paid for the
wine, and the freight & other charges which you have probably advanced for
me. the object of the present therefore is to ask that information. if an
occasion occurs of your drawing for it at once  on messrs Gibson & Jefferson, my correspondents at
Richmond, they will pay it at sight; if no such occasion I will remit it by
mail in banknotes recievable with you, as soon as made known to me.
accept my thanks for your obliging attentions on
this occasion & the assurance of my great respect and
esteem.
          Th: Jefferson
        